
	
		II
		112th CONGRESS
		2d Session
		S. 3463
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2012
			Mr. Franken (for
			 himself, Mr. Lugar,
			 Mr. Rockefeller,
			 Ms. Collins, Mrs. Shaheen, Mr.
			 Wyden, Mr. Blumenthal, and
			 Mr. Brown of Ohio) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to reduce
		  the incidence of diabetes among Medicare beneficiaries.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Medicare Diabetes Prevention Act
			 of 2012.
		2.Diabetes
			 prevention under the Medicare program
			(a)Coverage of
			 diabetes prevention program services
				(1)Coverage of
			 services
					(A)In
			 generalSection 1861(s)(2) of the Social Security Act (42 U.S.C.
			 1395x(s)(2)) is amended—
						(i)in
			 subparagraph (EE), by striking and after the semicolon at the
			 end;
						(ii)in
			 subparagraph (FF), by inserting and after the semicolon at the
			 end; and
						(iii)by adding at
			 the end the following new subparagraph:
							
								(GG)items and services furnished under a
				diabetes prevention program (as defined in subsection (iii)(1)) to an eligible
				diabetes prevention program individual (as defined in subsection
				(iii)(2));
								.
						(B)DefinitionsSection
			 1861 of the Social Security Act (42 U.S.C. 1395x) is amended by adding at the
			 end the following new subsection:
						
							(iii)Diabetes prevention program; eligible diabetes prevention
		  program individual; qualified diabetes prevention program
		  provider(1)(A)The term diabetes
				prevention program means a program that—
										(i)meets the criteria described in
				subparagraph (B); and
										(ii)is furnished by a qualified diabetes
				prevention program provider (as defined in paragraph (3)(A)).
										(B)The Secretary shall establish the
				criteria for a diabetes prevention program. Such criteria shall be in
				accordance with the standards under the National Diabetes Prevention Program,
				as established by the Centers for Disease Control and Prevention, and shall
				require that the program complies with the Federal regulations (concerning the
				privacy of individually identifiable health information) promulgated under
				section 264(c) of the Health Insurance Portability and Accountability Act of
				1996. In establishing such criteria, the Secretary may also consider other
				factors or clinical evidence as the Secretary determines appropriate.
									(C)Items and services furnished under a
				diabetes prevention program may be furnished in a community setting, as defined
				by the Secretary.
									(D)The Secretary shall establish
				procedures under which a qualified diabetes prevention program provider may
				contract with a diabetes prevention program delivery partner to furnish the
				items and services under a diabetes prevention program. For purposes of this
				subsection, the term diabetes prevention program delivery partner
				means an entity, including non-profit organizations, public and private
				hospitals, State and local departments of public health, and Federally
				qualified health centers, that meets criteria established by the Secretary.
				Such criteria shall be in accordance with the standards under the National
				Diabetes Prevention Program, as established by the Centers for Disease Control
				and Prevention. In establishing such criteria, the Secretary may also consider
				other factors or clinical evidence as the Secretary determines
				appropriate.
									(2)(A)The term eligible
				diabetes prevention program individual means an individual at risk for
				diabetes (as defined in subsection (yy)(2)) who would benefit from items and
				services under a diabetes prevention program, as determined based on criteria
				established by the Secretary.
									(B)The criteria established under
				subparagraph (A) shall be in accordance with the standards under the National
				Diabetes Prevention Program, as established by the Centers for Disease Control
				and Prevention. In establishing such criteria, the Secretary may also consider
				other factors or clinical evidence as the Secretary determines
				appropriate.
									(3)(A)(i)The term
				qualified diabetes prevention program provider means any entity,
				including a Federally qualified health center, that the Secretary
				determines—
											(I)is appropriate to furnish items and
				services under a diabetes prevention program; and
											(II)meets criteria established by the
				Secretary, in consultation with the Centers for Disease Control and
				Prevention.
											(ii)A qualified diabetes prevention
				program provider may be, as determined appropriate by the Secretary, a supplier
				(as defined in subsection (d)), a provider of services (as defined in
				subsection (u)), a health insurance or services company, a community-based
				organization, or any other appropriate entity.
										(B)A qualified diabetes prevention
				program provider shall—
										(i)furnish the items and services under
				the diabetes prevention program through a delivery partner (pursuant to
				paragraph (1)(D)) unless no such delivery partner is available;
										(ii)manage and track the outcomes of a
				diabetes prevention program (including attendance and weight loss of
				participating individuals) through defined systems, including outcomes of
				programs furnished under contract with a diabetes prevention program delivery
				partner as defined in paragraph (1)(D);
										(iii)implement business processes to
				manage program workflow, such as eligibility, reporting, claims billing, class
				scheduling, and enrollment;
										(iv)manage and verify billing accuracy
				and beneficiary eligibility (as described in paragraph (2));
										(v)comply with applicable laws and
				regulations and ensure such compliance by a diabetes prevention program
				delivery partner;
										(vi)perform various forms of engagement
				with, and outreach to, eligible diabetes prevention program individuals,
				including those participating in programs furnished under contract with a
				diabetes prevention program delivery partner;
										(vii)comply with all program integrity
				requirements as established by the Secretary; and
										(viii)perform such other functions as
				established by the
				Secretary.
										.
					(2)Amount of
			 paymentSection 1833(a)(1) of the Social Security Act (42 U.S.C.
			 1395l(a)(1)) is amended—
					(A)by striking
			 and (Z) and inserting (Z); and
					(B)by inserting
			 before the semicolon at the end the following: , and (AA) with respect
			 to items and services furnished under a diabetes prevention program (as defined
			 in section 1861(iii)(1)), the amount paid shall be 100 percent of (i) except as
			 provided in clause (ii), the lesser of the actual charge for the items and
			 services or the amount determined under the fee schedule that applies to such
			 items and services under this part, as determined by the Secretary, and (ii) in
			 the case of such items and services that are covered OPD services (as defined
			 in subsection (t)(1)(B)), the amount determined under subsection
			 (t).
					(3)Waiver of
			 application of deductibleThe first sentence of section 1833(b)
			 of the Social Security Act (42 U.S.C. 1395l(b)) is amended—
					(A)by striking
			 and before (10); and
					(B)by inserting
			 before the period the following: , and (11) such deductible shall not
			 apply with respect to items and services under a diabetes prevention program
			 (as defined in section 1861(iii)(1)).
					(4)Assignment of
			 claimsSection 1842(b)(18)(C) of the Social Security Act (42
			 U.S.C. 1395u(b)(18)(C)) is amended by adding at the end the following new
			 clause:
					
						(vii)A qualified diabetes prevention
				program provider (as defined in section
				1861(iii)(3)(A)).
						.
				(5)Exclusion of
			 items and services under a diabetes prevention program from skilled nursing
			 facility prospective payment systemSection 1888(e)(2)(A)(ii) of
			 the Social Security Act (42 U.S.C. 1395yy(e)(2)(A)(ii)) is amended by inserting
			 items and services under a diabetes prevention program (as defined in
			 section 1861(iii)(1)), after qualified psychologist
			 services,.
				(6)Inclusion in
			 Federally qualified health center servicesSection 1861(aa)(3) of
			 the Social Security Act (42 U.S.C. 1395x(aa)(3)) is amended—
					(A)in subparagraph
			 (A), by striking and at the end;
					(B)in subparagraph
			 (B), by striking the comma at the end and inserting ; and;
			 and
					(C)by adding after
			 subparagraph (B) the following new subparagraph:
						
							(C)items and services under a diabetes
				prevention program (as defined in section
				1861(iii)(1)),
							.
					(7)Special
			 consideration for the dual eligible populationIn implementing
			 the amendments made by this subsection, the Secretary of Health and Human
			 Services shall give special consideration to the needs of individuals who are
			 dually eligible for benefits under the Medicare and Medicaid programs.
				(8)Evaluation and
			 report to congress
					(A)EvaluationThe
			 Secretary of Health and Human Services shall conduct an evaluation on the
			 coverage of items and services under a diabetes prevention program under the
			 Medicare program, as added by the amendments made by this subsection. Such
			 evaluation shall include an analysis of—
						(i)the
			 impact of the provision of such coverage on Medicare beneficiaries, including
			 the impact on various populations, such as individuals who are dually eligible
			 for benefits under the Medicare and Medicaid programs, and the impact of the
			 provision of such coverage on health disparities;
						(ii)the rate at
			 which physicians refer eligible diabetes prevention program individuals to
			 diabetes prevention programs under the Medicare program;
						(iii)Medicare
			 beneficiary participation levels in diabetes prevention programs under the
			 Medicare program and the awareness of Medicare beneficiaries of the
			 benefit;
						(iv)the health
			 outcomes resulting from completion of a diabetes prevention program under the
			 Medicare program;
						(v)program integrity
			 protections important to diabetes prevention programs under the Medicare
			 program; and
						(vi)other areas
			 determined appropriate by the Secretary.
						(B)ReportNot
			 later than January 1, 2018, the Secretary of Health and Human Services shall
			 submit to Congress a report on the evaluation conducted under subparagraph (A),
			 together with recommendations for such legislation and administrative actions
			 as the Secretary determines appropriate.
					(9)Effective
			 dateThe amendments made by paragraphs (1) through (6) shall
			 apply with respect to services furnished on or after January 1, 2014.
				(b)Inclusion of
			 referral rates to diabetes prevention programs in the medicare physician
			 quality reporting systemSection 1848(k)(2)(C)(i) of the Social
			 Security Act (42 U.S.C. 1395w–4(k)(2)(C)(i)) is amended by adding at the end
			 the following new sentence: For purposes of reporting data on quality
			 measures for covered professional services furnished during 2017 and each
			 subsequent year, the quality measures specified under this paragraph shall
			 include a measure with respect to referrals of eligible diabetes prevention
			 program individuals (as defined in paragraph (2) of section 1861(iii)) to
			 diabetes prevention programs (as defined in paragraph (1) of such
			 section)..
			(c)Inclusion of
			 diabetes risk assessment in medicare personalized prevention plan
				(1)In
			 generalSection 1861(hhh)(2)(C) of the Social Security Act (42
			 U.S.C. 1395x(hhh)(2)(C)) is amended by inserting before the period at the end
			 the following: , and an assessment of whether the individual is an
			 individual at risk for diabetes (as defined in subsection
			 (yy)(2)).
				(2)Effective
			 dateThe amendments made by this subsection shall apply to
			 personalized prevention plans created or updated on or after January 1,
			 2014.
				3.Findings; sense
			 of the Senate regarding diabetes prevention under the Medicaid program
			(a)FindingsCongress makes the following
			 findings:
				(1)The prevalence
			 and cost of diabetes is a significant concern for State Medicaid programs. By
			 2020, the Medicaid program is expected to cover 13,000,000 people with diabetes
			 and about 9,000,000 people who may have pre-diabetes. By 2020, States will
			 spend an estimated $83,000,000,000 on individuals with diabetes or
			 pre-diabetes.
				(2)The National
			 Diabetes Prevention Program, as established by the Centers for Disease Control
			 and Prevention, has been proven to reduce the onset of diabetes in at-risk
			 adults by 58 percent, using a cost-effective, community-based
			 intervention.
				(b)Sense of the
			 SenateIt is the sense of the Senate that the National Diabetes
			 Prevention Program presents an opportunity for States to reduce the incidence
			 of diabetes among individuals enrolled in their Medicaid programs.
			
